

2020 Performance Unit Award Agreement
Under the W. R. Berkley Corporation 2019 Long-Term Incentive Plan
        This 2020 Performance Unit Award Agreement (this “Agreement”), effective
January 1, 2020, represents an Award of Performance Units by W. R. Berkley
Corporation (the “Company”), to the Participant named below, pursuant to the
provisions of the W. R. Berkley Corporation 2019 Long-Term Incentive Plan
(the “Plan”). The value of the Performance Units will be determined based on the
increase in the Company’s Book Value Per Share during the Performance Period, as
determined below.
        The Plan provides a complete description of the terms and conditions
governing the Performance Units. If there is any inconsistency between the terms
of this Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Agreement. All capitalized
terms shall have the meanings ascribed to them in the Plan, unless specifically
set forth otherwise herein. Important jurisdiction-specific modifications to
this Agreement are contained in Exhibit A hereto and are incorporated herein by
reference.

The parties hereto agree as follows:
1. General Grant Information. The individual named below has been selected to be
a Participant in the Plan and receive a grant of Performance Units, as specified
below:
        (a) Participant:
        (b) Number of Performance Units Granted:
        (c) Initial Value of Performance Units: $0.00
        (d) Date of Grant: January 1, 2020
        (e) Performance Measure: Increase in Book Value Per Share, as set forth
in Section 3 below.
2. Performance Period. The Performance Period commences on January 1, 2020, and
ends on December 31, 2024; provided, however, that, in the event that the
Participant dies or experiences a Qualifying Termination, the Performance Period
for such Participant shall be deemed to end on December 31 of the fiscal year
immediately prior to the fiscal year in which such death or Qualifying
Termination occurred.
3. Value of a Performance Unit. Each Performance Unit shall have a value
determined by multiplying the Increase in Book Value Per Share by three and six
hundred seventy-three thousandths (3.673), subject to a maximum value of one
hundred dollars ($100.00) per Performance Unit.
4. Eligibility for Earned Performance Units. The Participant shall only be
eligible for payment of earned Performance Units. Performance Units will be
earned only if the Participant’s employment with the Company continues through
the end of the Performance Period. Notwithstanding anything herein to the
contrary, the Performance Units shall not be earned and shall not become payable
unless and until the Participant has complied with the Competitive Action
restriction set forth in Section 5(d) below on or prior to the Settlement Date.
5. Payout of Performance Units. (a) Except as set forth in Section 5(b) or 8
below, the aggregate positive value, if any, of the earned Performance Units,
based on the value of the earned Performance Units on the last day of the
Performance Period as determined in accordance with this Agreement and subject
to the maximum value set forth in Section 3 hereof, shall be paid to the
Participant in cash following the last day of the Performance Period but in no
event later than March 31, 2025 (also referred to as the Settlement Date).
        (b) In the event of the death or Qualifying Termination of the
Participant, payment of the value, if any, of the earned Performance Units in
accordance with the terms of this Agreement shall extinguish the Company’s
obligation hereunder, and the Participant shall not be entitled to any further
payment or appreciation in the value of the Performance Units. In the event such
payment is made due to the Participant’s death, such payment shall be made



--------------------------------------------------------------------------------



to the Participant’s beneficiary (or the Participant’s estate if no beneficiary
has been chosen or if such beneficiary has predeceased the Participant). Any
payment upon death or any Qualifying Termination shall be made within ninety
(90) calendar days following such death or Qualifying Termination; provided,
however, that if such ninety (90) day period spans two separate taxable years,
such payment shall be made in the later taxable year; provided further, however,
that any payment hereunder (calculated as of the end of the fiscal year
immediately prior to the fiscal year in which such Qualifying Termination
occurred) upon a Qualifying Termination shall be delayed until the earlier of
(x) March 31, 2025 and (y) such time as the Participant has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such payment shall be made to the Participant according to the schedule set
forth in this Section 5(b) as if the Participant had undergone such Qualifying
Termination (under the same circumstances), solely for the purpose of the date
of payment, on the date of such “separation from service.” Notwithstanding
anything herein to the contrary, to the extent the Participant is a “specified
employee” as defined in Treas. Reg. 1.409A-1(i), any payment to be made upon the
Participant’s “separation from service” shall be delayed until and made upon the
earlier of (i) the six (6) month anniversary of the Participant’s “separation
from service” and (ii) the Participant’s death.
        (c) This Award shall expire and the Company shall have no further
obligation to make any payment hereunder once a payment is made pursuant to
Section 5(a) or (b) above or Section 8 below.
        (d) If prior to the Settlement Date, the Participant engages in a
Competitive Action or enters into, or has entered into, an agreement (written,
oral or otherwise) to engage in Competitive Action or has engaged in Misconduct,
all of the Performance Units, whether earned or unearned, shall be immediately
forfeited, and the Participant shall have no further rights with respect to such
Performance Units. In the event that the Participant engages in any Competitive
Action or enters into, or has entered into, an agreement (written, oral or
otherwise) to engage in Competitive Action or engages in Misconduct on or after
the Settlement Date (or said Competitive Action or agreement or Misconduct
occurs prior to the Settlement Date and is discovered on or after the Settlement
Date) but on or prior to the second anniversary of the Settlement Date, the
Participant shall pay to the Company, upon demand by the Company, an amount
equal to the amount paid to the Participant in respect of the Performance Units
on the Settlement Date. The determination as to whether the Participant has
engaged in any Competitive Action or Misconduct shall be made by the Committee
in its sole and absolute discretion. The Committee has sole and absolute
discretion to determine whether, notwithstanding its determination that the
Participant has engaged in a Competitive Action or Misconduct, recapture or
forfeiture as provided herein shall not occur. The Committee’s exercise or
nonexercise of such discretion with respect to any particular event or
occurrence by or with respect to the Participant or any other recipient of
Performance Units under the Plan shall not in any way reduce or eliminate the
authority of the Committee to (i) determine that any event or occurrence by or
with respect to the Participant constitutes engaging in Competitive Action or
Misconduct, or (ii) determine the related Competitive Action or Misconduct date.
The Participant acknowledges that the restriction with respect to engaging in a
Competitive Action, in view of the nature of the business in which the Company
is engaged, is reasonable in scope (as to both the temporal and geographical
limits) and necessary in order to protect the legitimate business interests of
the Company. The Participant acknowledges further that engaging in a Competitive
Action or Misconduct would result in irreparable injuries to the Company and
would cause loss in an amount that cannot be readily quantified. The Participant
acknowledges further the amounts required to be paid to the Company pursuant to
this provision are reasonable and are not liquidated damages nor shall they be
characterized as such.
        (e) The Participant’s employment will not be considered to continue if
his or her employment has been terminated (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and unless otherwise
expressly provided in this Agreement or determined by the Committee, the
Participant’s right to continue to earn pursuant to the Performance Units
awarded hereunder, if any, will terminate as of such date and will not be
extended by any notice period arising under local law or contract. However, the
Participant’s period of service would not include any contractual notice period
(except for such period of time the Participant is actively providing
substantial services as required by the Company during any notice period) or any
period of “garden leave” or similar period arising under employment laws in the
jurisdictions where the Participant is employed or the terms of Participant’s
employment agreement, if any.
2

--------------------------------------------------------------------------------



6. Nontransferability. The Performance Units granted hereunder may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, or as otherwise
provided for in the Plan.
7. Administration. This Agreement and the rights of the Participant hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be final and binding upon the Participant,
including without limitation any determination concerning a Competitive Action.
Any inconsistency between the Agreement and the Plan shall be resolved in favor
of the Plan. If there is any inconsistency between this Agreement and Exhibit A,
Exhibit A shall prevail. The Participant hereby acknowledges that he or she has
received a copy of the Plan and understands and agrees to the terms thereof.
This Agreement, together with the Plan, constitutes the entire agreement by and
between the parties hereto with respect to the subject matter hereof, and this
Agreement and the Plan supersede all prior agreements, correspondence and
understandings and all prior and contemporaneous oral agreements and
understandings, among the parties hereto with regard to the subject matter
hereof.
8. Change in Control. In the event of a Change in Control, unless otherwise
specifically prohibited under applicable laws or by the rules and regulations of
any governing governmental agencies or national securities exchanges:
        (a) With respect to each outstanding Performance Unit that is assumed or
substituted in connection with a Change in Control, in the event that the
Participant’s employment with the Company is terminated (i) by the Company or a
Subsidiary or Affiliate, as applicable, without Cause or (ii) by the Participant
for Good Reason, in each case during the eighteen (18) month period following
such Change in Control, the value of all Performance Units shall be determined
and fixed as of the end of the fiscal year immediately preceding the fiscal year
in which such termination occurs, and such value shall be paid to the
Participant in accordance with, and subject to, the provisions of Sections 4 and
5 hereof. Following such termination, Performance Units shall not accrue any
additional value for the fiscal year in which such termination occurs or for any
subsequent fiscal years.
        (b) With respect to each outstanding Performance Unit that is not
assumed or substituted in connection with a Change in Control, immediately upon
the occurrence of the Change in Control, which shall be deemed the end of the
Performance Period, the value of all Performance Units shall be determined and
fixed as of the end of the fiscal year immediately preceding the fiscal year in
which such Change in Control occurs, and such value shall be paid to the
Participant within ninety (90) calendar days following the date of such Change
in Control; provided, however, that if such ninety (90) day period spans two
separate taxable years, such payment shall be made in the later taxable year.
Following such Change in Control, Performance Units shall not accrue any
additional value for the fiscal year in which such Change in Control occurs or
for any subsequent fiscal years.
        (c) For purposes of this Section 8, a Performance Unit shall be
considered assumed or substituted for if, following the Change in Control, the
Performance Unit is assumed or substituted for with one of comparable value and
remains subject to the same terms and conditions that were applicable to the
Performance Units immediately prior to the Change in Control.
        (d) For purposes of this Section 8, an event shall only constitute a
Change in Control if the event constituting a Change in Control also constitutes
“a change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company” within the
meaning of Section 409A(a)(2)(A)(v) of the Code and the regulations promulgated
thereunder.
9. Miscellaneous.
        (a) This Agreement shall not confer upon the Participant any right to
continuation of employment by the Company, nor shall this Agreement interfere in
any way with the Company’s right to terminate the Participant’s employment at
any time.
3

--------------------------------------------------------------------------------



        (b) The Committee may terminate, amend, or modify the Plan; provided,
however, that no such termination, amendment, or modification of the Plan may in
any material way adversely affect the Participant’s rights under this Agreement.
        (c) The Company or a Subsidiary or Affiliate, as applicable, shall have
the authority to deduct or withhold from any payment hereunder or from any other
source of the Participant’s compensation from the Company or a Subsidiary or
Affiliate, as applicable, or may require the Participant to remit to the Company
or a Subsidiary or Affiliate, as applicable, before payment hereunder, an amount
sufficient to satisfy federal, state, and local taxes (including Participant’s
FICA obligation) required by law to be withheld with respect to any taxable
event arising out of this Agreement.
        (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
        (e) To the extent not preempted by federal law, this Agreement shall be
governed by, interpreted and construed in accordance with, the laws of the State
of Delaware, regardless of its conflicts of laws principles. The jurisdiction
and venue for any dispute arising under, or any action brought to enforce or
otherwise relating to, this Agreement will be exclusively in the courts of the
State of Delaware, including the federal courts located in Delaware in the event
federal jurisdiction exists. Participant hereby irrevocably consents to the
exclusive personal jurisdiction and venue of the federal and State courts of the
State of Delaware for the resolution of any disputes arising out of, or relating
to, this Agreement and irrevocably waives any claim or argument that the courts
of the State of Delaware are an inconvenient forum. In any action arising under
or relating to this Agreement, the court shall not have the authority to, and
shall not, conduct a de novo review of any determination made by the Committee
or the Company but is instead authorized to determine solely whether the
determination was the result of fraud or bad faith under Delaware law.
        (f) All obligations of the Company under the Plan and this Agreement
with respect to the Performance Units shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
        (g) The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision or provisions of this Agreement, which shall remain in full force and
effect. If any provision of this Agreement is held to be invalid, void or
unenforceable in any jurisdiction, any court so holding shall substitute a
valid, enforceable provision that preserves, to the maximum lawful extent, the
terms and intent of such provisions of this Agreement. If any of the provisions
of, or covenants contained in, this Agreement are hereafter construed to be
invalid or unenforceable in any jurisdiction, the same shall not affect the
remainder of the provisions or the enforceability thereof in any other
jurisdiction, which shall be given full effect, without regard to the invalidity
or unenforceability in such other jurisdiction. Any such holding shall affect
such provision of this Agreement, solely as to that jurisdiction, without
rendering that or any other provisions of this Agreement invalid, illegal or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant will be modified so that the scope of the covenant is reduced only
to the minimum extent necessary to render the modified covenant valid, legal and
enforceable.
        (h) By accepting this Award or other benefit under the Plan, the
Participant and each person claiming under or through the Participant shall be
conclusively deemed to have indicated their acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee.
        (i) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTICIPANT,
EVERY PERSON CLAIMING UNDER OR THROUGH THE PARTICIPANT, AND THE COMPANY HEREBY
WAIVE AND RELEASE ANY CLAIM UNDER STATE OR FEDERAL LAW THEY MAY HAVE HAD TO A
JURY TRIAL WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THE PLAN OR THIS AWARD AGREEMENT ISSUED PURSUANT TO
THE PLAN.
4

--------------------------------------------------------------------------------



        (j) Definitions. The following terms shall have the meanings ascribed to
them when used in this Agreement:
         (i) “Beginning Book Value Per Share” means $33.94.
         (ii) “Book Value Per Share” as of the end of any fiscal year shall be
equal to the quotient of X divided by Z, where X is equal to the sum of A, B, C,
D and E minus the sum of F, G and H, and Z is equal to the sum of W plus Y:
[((A+B+C+D+E)-(F+G+H)) ÷ (W+Y)]. For purposes of this calculation,
(A) shall be equal to the Company’s total common stockholders’ equity as of the
end of such fiscal year, as determined in accordance with generally accepted
accounting principles and reported in the Company’s audited financial
statements,
(B) shall be equal to the cumulative after-tax expense of the Company from
January 1, 2020 through the end of such fiscal year arising from all the Awards
made under the Plan,
(C) shall be equal to the cumulative cash dividends on the Company’s common
stock declared from January 1, 2020 through the end of such fiscal year,
(D) shall be equal to the cumulative cost of the Company’s common stock
repurchased by the Company from January 1, 2020 through the end of such fiscal
year,
(E) shall represent imputed interest on the cost of the Company’s common stock
repurchased by the Company and the amount of special dividends (any dividend
other than the regular quarterly cash dividend) paid by the Company during the
Performance Period. Such interest shall be imputed on such repurchases and
special dividends from the first day of the quarter following such repurchases
and special dividends to the end of the Performance Period. The imputed interest
rate shall be equal to the average annual Increase in Book Value Per Share for
the Performance Period, before consideration of this subsection E,
(F) shall be equal to the Company’s accumulated other comprehensive income as of
the end of such fiscal year,
(G) shall be equal to the cumulative unrealized gains and losses, net of tax, on
equity securities (other than securities of consolidated subsidiaries or
securities accounted for on the equity method) reported in retained earnings at
the end of such fiscal year as a result of Accounting Standards Update 2016-01,
(H) shall be equal to the cumulative allowance for credit losses, net of tax, on
applicable assets reported in retained earnings at the end of such fiscal year
as a result of Accounting Standards Update 2016-13,
(W) shall be equal to the number of shares of the Company’s common stock issued
and outstanding, net of treasury shares, as of the end of such fiscal year, and
(Y) shall be the cumulative number of shares of the Company’s common stock
repurchased by the Company from January 1, 2020 through the end of such fiscal
year.
Book Value Per Share shall be calculated without taking into account any forward
or reverse split of the Company’s common stock or any stock dividend declared on
the Company’s common stock and there shall be no adjustment to the number of
Performance Units awarded hereunder in either event. Notwithstanding anything
herein to the contrary the formula to determine Book Value Per Share may be
further modified to take into account any factor set forth in Section 7.2 of the
Plan.
         (iii) “Cause” means “Cause” as defined in any active employment
agreement between the Participant and the Company or any Subsidiary or
Affiliate, as applicable, or, in the absence of any such definition, means the
occurrence of any one of the following events: (A) fraud, personal dishonesty,
embezzlement or acts of gross negligence or gross misconduct on the part of the
Participant in the course of his or her employment or services, (B) the
Participant’s engagement in conduct that is materially injurious to the Company,
a Subsidiary or an Affiliate, (C) the Participant’s conviction by a court of
competent jurisdiction of, or pleading “guilty” or “no contest”
5

--------------------------------------------------------------------------------



to, (x) a felony or (y) any other criminal charge (other than minor traffic
violations) which could reasonably be expected to have a material adverse impact
on the Company’s or a Subsidiary’s or an Affiliate’s reputation or business;
(D) public or consistent drunkenness by the Participant or his or her illegal
use of narcotics which is, or could reasonably be expected to become, materially
injurious to the reputation or business of the Company, a Subsidiary or an
Affiliate or which impairs, or could reasonably be expected to impair, the
performance of the Participant’s duties to the Company, a Subsidiary or an
Affiliate; (E) willful failure by the Participant to follow the lawful
directions of a superior officer; or (F) the Participant’s continued and
material failure to fulfill his or her employment obligations to the Company or
any Subsidiary or Affiliate.
(iv) “Client” means any insured, agent, producer or other intermediary to or
through whom the Company or its Subsidiaries or Affiliates provides insurance or
reinsurance or related services.
         (v) “Competitive Action” means, either directly or indirectly, whether
as an employee, consultant, independent contractor, partner, joint venturer or
otherwise, (A)  engaging in or directing any business activities, except those
which are ministerial or clerical in nature, which are competitive with any
business activities conducted by the Company at the relevant time of enforcement
in any geographical area (x) where the Participant had a responsibility on
behalf of the Company or about which the Participant received Confidential
Information and (y) in which the Company is engaged in business at the relevant
time of enforcement, (B) on behalf of any person or entity engaged in business
activities competitive with the business activities of the Company, soliciting
or inducing, or in any manner attempting to solicit or induce, any person
employed by, or as an agent or producer of, the Company to terminate such
person's employment or agency or producer relationship, as the case may be, with
the Company, (C) diverting, or attempting to divert, any Covered Business
Partner from doing business with the Company or attempting to induce any Covered
Business Partner to cease being a customer of the Company, (D) soliciting a
Covered Business Partner to do business with a competitor or prospective
competitor of the Company or (E) making use of, or attempting to make use of,
the Company’s property or Confidential Information, other than in the course of
the performance of services to the Company or at the direction of the Company.
References to the Company in this definition and Exhibit A to this Agreement
shall include the Company and all Subsidiaries and Affiliates.
(vi) “Confidential Information” means an item of information or a compilation of
information, in any form (tangible or intangible), related to the business of
the Company or of a subsidiary for whom Participant performs services that the
Company/subsidiary has not made public or authorized public disclosure of, and
that is not generally known to the public through proper means, including but
not limited to:
(A)underwriting premiums or quotes, income and receipts, claims records and
levels, renewals, policy wording and terms, reinsurance quotas, profit
commission;
(B)operating unit or other business projections and forecasts;
(C)Client lists, brokers lists and price sensitive information;
(D)technical information, reports, interpretations, forecasts, corporate and
business plans and accounts, business methods, financial details, projections
and targets;
(E)remuneration and personnel details;
(F)planned products, planned services, marketing surveys, research reports,
market share and pricing statistics, budgets, fee levels;
(G)computer passwords, the contents of any databases, tables, know how documents
or materials;
(H)commissions, commission charges, pricing policies and all information about
research and development; and
(I) the Company’s suppliers’, Clients’ or Prospective Clients’ names, addresses
(including email addresses), telephone, facsimile or other contact numbers and
contact names, the nature of their business operations, their requirements for
services supplied by the Company and all confidential aspects of their
relationship with the Company.
(vii) “Covered Business Partner” means any person, concern or entity (including,
without limitation, any Client) as to which Participant, or persons supervised
by Participant, had more than de minimis business-related
6

--------------------------------------------------------------------------------



contact or received Confidential Information during the most recent two years of
Participant’s employment with the Company or its Subsidiaries or Affiliates or
such shorter period of time as employed (the “Look Back Period”).
         (viii) “Disability” means the inability of the Participant to continue
to perform services for the Company or any Subsidiary or Affiliate, as
applicable, on account of his or her total and permanent disability as
determined by the Committee.
         (vi) “Ending Book Value Per Share” means the highest Book Value Per
Share determined as of the end of each fiscal year in the Performance Period.
         (v) “Good Reason” means “Good Reason” as defined in any active
employment agreement between the Participant and the Company or any Subsidiary
or Affiliate, as applicable, or, in the absence of any such definition, means
the occurrence of any one of the following events, unless the Participant agrees
in writing that such event shall not constitute Good Reason: (A) a material
reduction in the Participant’s duties or responsibilities from those in effect
immediately prior to a Change in Control; (B) a material reduction in the
Participant’s base salary below the levels in effect immediately prior to a
Change in Control; or (C) relocation of the Participant’s primary place of
employment to a location more than fifty (50) miles from its location, and
further from the Participant’s primary residence, immediately prior to a Change
in Control; provided, however, that with respect to any Good Reason termination,
the Company will be given not less than thirty (30) days’ written notice by the
Participant (within sixty (60) days of the occurrence of the event constituting
Good Reason) of the Participant’s intention to terminate the Participant’s
employment for Good Reason, such notice to state in detail the particular act or
acts or failure or failures to act that constitute the grounds on which the
proposed termination for Good Reason is based, and such termination shall be
effective at the expiration of such thirty (30) day notice period only if the
Company has not fully cured such act or acts or failure or failures to act that
give rise to Good Reason during such period. Further notwithstanding any
provision in this definition to the contrary, in order to constitute a
termination for Good Reason, such termination must occur within six (6) months
of the initial existence of the applicable condition.
         (xi) “Increase in Book Value Per Share” means the amount, if any, by
which the Ending Book Value Per Share exceeds Beginning Book Value Per Share for
the Performance Period.
         (xii) “Misconduct” means the Participant’s engagement, during the
Participant’s employment with the Company or any Subsidiary or any Affiliate, in
an act which would, in the judgment of the Committee, constitute fraud that
could be punishable as a crime, or embezzlement against either the Company, any
Subsidiary or any Affiliate.
(xiii) “Prospective Client” means any person, concern or entity (including,
without limitation, any potential insured, agent, producer or other
intermediary) to or through whom the Company or any of its Subsidiaries or
Affiliates has been in negotiations during the Look Back Period to provide
insurance or reinsurance or related services.
         (xiv) “Qualifying Termination” means the termination of the
Participant’s employment with the Company and all Subsidiaries and Affiliates
prior to the end of the Performance Period as a result of: (i) Disability or
Retirement; (ii) an action by the Company or a Subsidiary or Affiliate, as
applicable, for any reason other than Cause; or, (iii) following a Change in
Control, an action by the Participant for Good Reason.
         (xvi) “Restricted Period” means the period beginning on the date hereof
through the second anniversary of the Settlement Date.
         (xv) “Retirement” means the Participant’s retirement from service with
the Company and all Subsidiaries and Affiliates with the written consent of the
Executive Chairman of the Board of the Company or the Committee.
         (xvi) “Settlement Date” means the date on which the value of the
Performance Units is actually paid to the Participant.
7

--------------------------------------------------------------------------------



        10. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
        11. Protected Conduct. Nothing in this Agreement prohibits the
Participant from reporting an event that the Participant reasonably and in good
faith believes is a violation of law to the relevant law-enforcement agency
(such as the Securities and Exchange Commission or Department of Labor),
requires notice to or approval from the Company before doing so, or prohibits
the Participant from cooperating in an investigation conducted by such a
government agency. This may include a disclosure of trade secret information
provided that it must comply with the restrictions in the Defend Trade Secrets
Act of 2016 (DTSA). The DTSA provides that no individual will be held criminally
or civilly liable under Federal or State trade secret law for the disclosure of
a trade secret that: (i) is made in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and made
solely for the purpose of reporting or investigating a suspected violation of
law; or, (ii) is made in a complaint or other document if such filing is under
seal so that it is not made public. Also, the DTSA further provides that an
individual who pursues a lawsuit for retaliation by an employer for reporting a
suspected violation of the law may disclose the trade secret to the attorney of
the individual and use the trade secret information in the court proceeding, if
the individual files any document containing the trade secret under seal, and
does not disclose the trade secret, except as permitted by court order. To the
extent that the Participant is covered by Section 7 of the National Labor
Relations Act (NLRA) because the Participant is not in a supervisor or
management role, nothing in this Agreement shall be construed to prohibit the
Participant from using information the Participant acquires regarding the wages,
benefits, or other terms and conditions of employment at the Company for any
purpose protected under the NLRA.
[Signatures to appear on following page]




























 




























8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of January 1, 2020.
        W. R. Berkley Corporation






        By: __________________________
Name:
        Title:




         ______________________________
        Participant






Please indicate the name of the Participant’s beneficiary:




        
Name


        The Participant may change his or her beneficiary hereunder only by
written notice to the Company, which change will become effective only upon
receipt by the Company during the Participant’s lifetime.




























































9

--------------------------------------------------------------------------------





EXHIBIT A
JURISDICTION SPECIFIC MODIFICATIONS


As used in this Exhibit A, the term “Company” includes W. R. Berkley Corporation
and all of its Subsidiaries and Affiliates.


I. States of the United States of America


A. Arkansas, Connecticut, Illinois, Indiana, Maryland, Minnesota, South
Carolina, South Dakota, Texas, and Virginia: Section 9(j)(v)(A) is further
limited to situations where the Participant is performing services that are the
same as or similar in function or purpose to the services the Participant
performed for the Company (as appropriate) during the Look Back Period.


B. Arizona. For an Arizona resident, for so long as the Participant resides in
Arizona and is subject to the laws of Arizona: (i) the restrictions in Sections
9(j)(v)(A), (C) and (D) will only apply within any geographical area (x) where
the Participant had responsibilities on behalf of the Company or about which the
Participant received Confidential Information during the Look Back Period and
(y) in which the Company is engaged in business; (ii) Sections 9(j)(v)(A) is
further limited to situations where the Participant is performing services that
are the same as or similar in function or purpose to the services the
Participant performed for the Company during the Look Back Period; and (iii)
with respect to the Participant’s nondisclosure obligation under Section
9(j)(v)(E), the Participant’s nondisclosure obligation only extends during the
Restricted Period (this is not a deviation from the text of the Agreement, but a
clarification for the avoidance of any doubt).


C. California. For a resident of California, for so long as the Participant
resides in California and is subject to the laws of California: (i) no provision
or requirement of this Agreement will be construed or interpreted in a manner
contrary to the public policy of the State of California; (ii) the restrictions
in Section 9(j)(v)(A) shall not apply; (iii) Sections 9(j)(v)(C) and (D) shall
be limited to situations where the Participant is aided in his or her conduct by
the Participant’s use or disclosure of trade secrets (as defined by applicable
law); and (iv) Section 9(i) shall not apply.


D. Massachusetts. For so long as Massachusetts General Laws Part I Title XXI
Chapter 149 Section 24 L applies to the obligations of Participant under this
Agreement: (i) the restrictions in Sections 9(j)(v)(A), (C) and (D) will only
apply within any geographical area (x) where Participant had responsibilities on
behalf of the Company or about which Participant received Confidential
Information during the Look Back Period and (y) in which the Company is engaged
in business; (ii) Section 9(j)(v)(A) is further limited to situations where
Participant is performing services that are the same as or similar in function
or purpose to the services Participant performed for the Company (as
appropriate) during the Look Back Period; (iii) the second and third sentences
of Section 9(e) are amended to replace “Delaware” with “Massachusetts”; (iv)
Section 5(d) is amended by inserting after the phrase “but on the second
anniversary of the Settlement Date” the following: “and in no event longer than
one year after the date the Participant terminates employment with the Company;
and (v) this Agreement is amended to add the following new Section 12:
SECTION 12. The Company and Participant agree that the grant of Performance
Units to Participant is fair and reasonable consideration for the obligations of
Participant in this Agreement. The Company and Participant agree that the grant
of Performance Units is consideration for the Participant’s obligations under
Section 5(d) and Section 9(j)(v)(A) (as applicable) of this Agreement (as such
obligations are modified by Exhibit A hereto) during the duration of such
obligations. For the avoidance of doubt, Participant has the right to consult
with an attorney prior to accepting this award. Participant acknowledges that
Participant has been given at least ten business days to accept this award.


E. Nebraska. For a Nebraska resident, for so long as the Participant resides in
Nebraska and is subject to the laws of Nebraska: (i) Section 9(j)(v)(A) shall
not apply; and (ii) the definition of “Covered Business Partner” in Section
9(j)(vii) is modified so that it means any persons or entities with which the
Participant, or persons supervised by the Participant, did business and had
personal business-related contact during the Look Back Period.


F. North Carolina. For a North Carolina resident, for so long as the Participant
resides in North Carolina and is subject to the laws of North Carolina: (i)
Section 9(j)(v)(Ai) is further limited to situations where the Participant is
performing services that are the same as or similar in function or purpose to
the services the Participant performed for
10

--------------------------------------------------------------------------------



the Company during the Look Back Period; and (ii) the Look Back Period shall be
calculated looking back two years from the date of enforcement and not from the
date employment ends.


G. North Dakota. For a resident of North Dakota, for so long as the Participant
resides in and is subject to the laws of North Dakota: (i) no provision or
requirement of this Agreement will be construed or interpreted in a manner
contrary to the public policy of the State of North Dakota; (ii) the
restrictions in Section 9(j)(v)(A) shall not apply; and (iii) Sections
9(j)(v)(C) and (D) shall be limited to situations where the Participant is aided
in his or her conduct by the Participant’s use or disclosure of trade secrets
(as defined by applicable law).


H. Oklahoma. For an Oklahoma resident, for so long as the Participant resides in
Oklahoma and is subject to the laws of Oklahoma: the restrictions in Section
9(j)(v)(A) shall not apply and “Covered Business Partner” of the Company means
any individual, company, or business entity (including, without limitation, any
Client) with which the Company has transacted business within the Look Back
Period and with which the Participant, or persons supervised by the Participant,
had material business-related contact or about which the Participant had access
to Confidential Information during the Look Back Period.


I. Wisconsin. For a Wisconsin resident, for so long as Participant resides in
Wisconsin and is subject to the laws of Wisconsin: (i) Section 9(j)(v)(A) is
further limited to situations where the Participant is performing services that
are the same as or similar in function or purpose to the services the
Participant performed for the Company during the Look Back Period; and (ii)
Section 9(j)(v)(B) is rewritten as follows: “participating in soliciting or
attempting to solicit any employee of the Company that is in a Sensitive
Position to leave the employment of the Company on behalf of (or for the benefit
of) a competing business, or knowingly assists a competing business in efforts
to hire such an employee away from the Company.  An employee in a “Sensitive
Position” refers to an employee of the Company who is in a management,
supervisory, sales, research and development, underwriting, claims, actuarial,
loss control or similar role where the employee is provided Confidential
Information or is involved in business dealings with the Company’s customers.”


11

--------------------------------------------------------------------------------



II. Countries Other than the United States of America


Argentina. For an Argentinian resident, for so long as the Participant resides
in Argentina and is subject to the laws of Argentina:
a.Section 9(e) shall be deleted in its entirety and replaced with the following:


“(e) This Agreement shall be construed and interpreted in accordance with the
laws of Argentina. The Participant hereby irrevocably consents to the exclusive
personal jurisdiction of the Argentine courts for the resolution of any disputes
arising out of, or relating, to this Agreement.”
(ii)  This Agreement shall not be effective unless the Participant physically
signs an original Agreement.


Australia. For an Australian resident, for so long as the Participant resides in
Australia and is subject to the laws of Australia:


(i)Section 9(e) shall be deleted in its entirety and replaced with the
following:


“(e) This Agreement shall be construed and interpreted in accordance with the
laws of the State of New South Wales in Australia. The Participant hereby
irrevocably consents to the personal jurisdiction of the federal and state
courts of the State of New South Wales in Australia for the resolution of any
disputes arising out of, or relating to, this Agreement.”


(ii)The provisions in “Addendum for Australia, Canada, Hong Kong and Singapore”
set forth below shall be applicable.
Canada. For a Canadian resident, for so long as the Participant resides in
Canada and is subject to the laws of Canada:

 The provisions in “Addendum for Australia, Canada, Hong Kong and Singapore” set
forth below shall be applicable.


Colombia. For a Colombian resident, for so long as the Participant resides in
Colombia and is subject to the laws of Colombia:
The Participant agrees that the Performance Units rights derived from this
Agreement are not consideration for the services rendered by the Participant in
Colombia. For this Agreement to be effective, the Participant must enter into a
local agreement, governed by Colombian laws, with the Participant’s current
employer in which the Participant agrees to the statement in the prior sentence.
Hong Kong. For a Hong Kong resident, for so long as the Participant resides in
Hong Kong and is subject to the laws of Hong Kong:


(i)Section 6 shall be deleted in its entirety and replaced with the following:


SECTION 6. Non-Transferability. (a) Subject to Section 6(b) below and except as
specifically consented to by the Committee, the Participant may not sell,
transfer, pledge, or otherwise encumber or dispose of the Performance Units
other than by will, the laws of descent and distribution, or as otherwise
provided for in the Plan.


(b) Notwithstanding any other provisions of this Agreement, if the Participant
resides in, or received this offer in Hong Kong, the Participant shall have no
rights or entitlement to sell, transfer or otherwise dispose of the Performance
Units, except if such sale, transfer or disposal is permitted pursuant to the
Plan and specifically consented to by the Committee.


(ii)The provisions in “Addendum for Australia, Canada, Hong Kong and Singapore”
set forth below shall be applicable.


12

--------------------------------------------------------------------------------



Norway. For a Norwegian resident, for so long as Participant resides in Norway
and is subject to the laws of Norway:
(i)In Section 5(d), the words “or Solicitation” shall be added, in each instance
after the phrase “Competitive Action”;


(ii)In Section 5(d), in the second sentence, solely with respect to Solicitation
the word “second” shall be replaced with “first”;


(iii)In Section 9(j)(v), subsections (C) and (D) shall be deleted and subsection
(E) shall be renumbered as subsection (C); and


(iv)In Section 9(j), the following new subsection (xvii) shall be added:
“(xvii) ”Solicitation”. For purposes of this Agreement, the Participant has
engaged in "Solicitation" if the Participant from the date hereof through the
first anniversary of the Settlement Date, directly or indirectly (i) diverts, or
attempts to divert, any person, concern or entity from doing business with the
Company or attempts to induce any such person, concern or entity to cease being
a customer of the Company, (ii) solicits the business of the Company or (iii)
influences customers, suppliers and/or other business associates/contract
parties of the Company to limit or terminate their relationship with the Company
. With respect to customers, the preceding sentence only applies to customers
which the Participant has had contact with and/or responsibility for during the
last 12 months prior to the time of the written statement as mentioned below.


(v) In Section 5, a new subsection (f) shall be added:


(f) The Company may, upon the request from the Participant and in connection
with termination, summary dismissal or other cessation of employment, decide
whether and to what extent the Participant’s obligation to refrain from
Solicitation shall be invoked. With respect to customers, the procedure in
connection with such a decision shall comply with the mandatory provisions of
Chapter 14A in the Norwegian Working Environment Act, including the
specification of which customers are covered by the Participant’s obligation to
refrain from Solicitation in a written statement.”


Singapore. For a Singaporean resident, for so long as the Participant resides in
Singapore and is subject to the laws of the Republic of Singapore:


(i)In second sentence of Section 5(d),the phrase “that, in the Committee’s sole
and absolute discretion, reflects the seriousness of the Competitive Action
and/or Misconduct; the maximum amount that the Company may demand from the
Participant is” shall be added after the words “an amount” ;



(ii) In Section 5(d), in the last sentence, the following phrase shall be
deleted:


“and are not liquidated damages nor shall they be characterized as such”;


(iii) Section 9(e) shall be deleted in its entirety and replaced with the
following:
“(e) This Agreement shall be construed and interpreted in accordance with the
laws of the State of Delaware. The Participant hereby irrevocably consents to
the personal jurisdiction of the courts of the Republic of Singapore for the
resolution of any disputes arising out of, or relating to, this Agreement.”

(iv) The provisions in “Addendum for Australia, Canada, Hong Kong and Singapore”
set forth below shall be applicable.


United Kingdom. For a United Kingdom resident, for so long as the Participant
resides in the United Kingdom and is subject to the laws of England and Wales or
if the Participant is employed under an employment contract which is governed by
English law at the time of grant of the Performance Units: (i) in the last
sentence of Section 4 the phrase “the Competitive Action restriction set forth
in Section 5(d)” shall be deleted and replaced with “the restrictions set forth
in Exhibit A II. Countries other than the United States of America: United
Kingdom” and (ii) the following
13

--------------------------------------------------------------------------------



terms and provisions shall amend and supersede the terms and provisions of
Section 5(d), Section 9(e), Section 9(j)(iv), Section 9(j)(v), Section 9(j)(vi),
Section 9(j)(vii), Section 9(j)(xii) and Section 9(j)(xiii) of this Agreement as
follows:


1.  TERMINATION OF EMPLOYMENT
 With effect from the earlier of the date of termination of the Participant’s
employment or the date that the Participant gives or receives notice of
termination of the Participant’s employment for any reason, any unsettled
Performance Units shall lapse and be forfeited (except as set out in Section
5(b) of this Agreement and subject to the forfeiture provisions in paragraph 3
below) and the Participant shall have no further rights with respect to any such
unsettled Performance Units.


2.  RESTRICTIVE COVENANTS


2.1 The Participant covenants with the Company and the Group that the
Participant will not, save with the prior written consent of the Committee (in
its absolute discretion):


2.1.1. during the Restricted Period directly or indirectly be employed, engaged
or retained by or otherwise concerned or interested in any Competing Business.
For this purpose, the Participant is directly or indirectly employed, engaged or
retained by or concerned or interested in a Competing Business if:
(a) the Participant carries it on as principal or agent; or
(b) the Participant is a partner, director, employee, secondee, consultant or
agent in, of or to any person who carries on the Competing Business;
(c) the Participant has any direct or indirect financial interest (as
shareholder, creditor or otherwise) in any person who carries on the Competing
Business; and/or
(d) the Participant is a partner, director, employee, secondee, consultant or
agent in, of or to any person who has a direct or indirect financial interest
(as shareholder, creditor or otherwise) in any person who carries on the
Competing Business,
disregarding any financial interest the Participant may have in securities which
are listed or dealt in on a recognised investment exchange if the Participant is
interested in securities which amount to less than 3% of the issued securities
of that class and which, in all circumstances, carry less than 3% of the voting
rights (if any) attaching to the issued securities of that class;


2.1.2 during the Restricted Period and whether directly or indirectly, either
alone or with or on behalf of any person, firm, company or entity and whether on
his or her own account or as principal, partner, shareholder, director,
employee, consultant or in any other capacity whatsoever, have any business
dealings with any Client or Prospective Client in relation to or for the benefit
of a Competing Business; 


2.1.3 during the Restricted Period and whether directly or indirectly, either
alone or with or on behalf of any person, firm, company or entity and whether on
his or her own account or as principal, partner, shareholder, director,
employee, consultant or in any other capacity whatsoever, canvass or solicit
business or custom from or seek to entice away any Client or Prospective Client
from the Company or any Group Company in relation to or for the benefit of a
Competing Business;


2.1.4 during the Restricted Period, directly or indirectly, solicit or endeavour
to solicit the employment or engagement of any Key Employee (whether or not such
person would thereby breach their contract of employment or engagement);


2.1.5 at any time after the Termination Date represent himself as being in any
way connected with (other than as a former employee) or interested in the
business of the Company or any Group Company or use any registered names, domain
names or trading names the same as or that could reasonably be expected to be
confused with any such names used by the Company or any Group Company.


2.1.6  before or after the Termination Date, and except in the proper
performance of his or her duties of employment by the Company or any Group
Company, directly or indirectly use for his or her own purposes or those of a
third party or disclose to any third party any Confidential Information. The
Participant will use his or her best endeavours to prevent any unauthorised use
or disclosure of Confidential Information. The obligations contained in this
clause 2.1.6 will not apply to any disclosures required by law or to any
14

--------------------------------------------------------------------------------



information or documents which after the Termination Date are in the public
domain other than by way of unauthorised disclosure.


2.2 The Participant gives the covenants above to the Company as trustee for
itself (and any company forming part of the Group).


2.3 Each restriction contained in this clause 2 is an entirely separate and
independent restriction, despite the fact that they may be contained in the same
phrase, and if any part is found to be unenforceable the remainder will remain
valid and enforceable.


2.4 While the restrictions in this clause 2 are considered by the parties to be
fair and reasonable in the circumstances, it is agreed that if any such
restriction should be held to be void or ineffective for any reason but would be
treated as valid and effective if some part of parts of the restriction were
deleted, the restriction in question will apply with such deletion as may be
necessary to make it valid and effective.


2.5 If, during the Participant’s employment or any period during which these
restrictions apply, any person, firm, company or entity offers the Participant
any employment, engagement, arrangement or contract which might or would cause
him or her to breach any of the restrictions, he or she will notify that person,
firm, company or entity of the terms of these restrictions.


2.6 The period of any restraint on the Participant’s activities after the
Termination Date imposed pursuant to clauses 2.1.1 to 2.1.4 shall be reduced pro
rata by any period of garden leave served by the Participant pursuant to his or
her service agreement with the Company or any Group Company.




2.7 If the Participant breaches any of the covenants contained in clauses 2.1.1
to 2.1.6, then any unsettled Performance Units will lapse with immediate effect
and the Participant will be obliged to return all amounts paid to the
Participant in respect of the Performance Units within the Restricted Period to
the Company within 14 days of being notified by the Company of its discovery of
the breach.


2.8 In this clause, the following definitions shall apply:
“Client”


means any person, firm, company or other business entity whom or which during
the Relevant Period:
(a) to whom the Company or any Group Company provided insurance or reinsurance;
or
(b) was an insurance intermediary which introduced such insurance or reinsurance
business to the Company or any Group Company,
and in each case with whom or which during the Relevant Period:
i)the Participant (or any person reporting to the Participant) had Material
Dealings in relation to Relevant Business; or
ii)about whom or which the Participant has had Confidential Information during
the course of his or her employment.
“Competing Business”means any business which at any time is in or which intends
to be in competition with any Relevant Business.“Confidential Information”
means any and all information which is of a confidential nature or which the
Company reasonably regards as being confidential or a trade secret concerning
the business, business performance or prospective business, financial
information or arrangements, plans or internal affairs of the Company, any Group
Company or any of their respective Clients or Prospective Clients including
without prejudice to the generality of the foregoing all information, records
and materials relating to:
(1)underwriting premiums or quotes, income and receipts, claims records and
levels, renewals, policy wording and terms, reinsurance quotas, profit
commission;
(2)syndicate or other business projections and forecasts;
(3)Client lists, brokers lists and price sensitive information;
(4)technical information, reports, interpretations, forecasts, corporate and
business plans and accounts, business methods, financial details, projections
and targets;
(5)remuneration and personnel details;
(6)planned products, planned services, marketing surveys, research reports,
market share and pricing statistics, budgets, fee levels;
(7)computer passwords, the contents of any databases, tables, know how documents
or materials;
(8)commissions, commission charges, pricing policies and all information about
research and development; and
(9)the Company’s or any Group Company’s suppliers’, Clients’ or Prospective
Clients’ names, addresses (including email addresses), telephone, facsimile or
other contact numbers and contact names, the nature of their business
operations, their requirements for services supplied by the Company or any Group
Company and all confidential aspects of their relationship with the Company or
any Group Company.
“directly or indirectly”means (without prejudice to the generality of the
expression) either alone or jointly with or on behalf of any other person and
whether on his or her own account or in partnership with another or others or as
the holder of any interest in or as officer, employee or agent of or consultant
to any other person.“Group”means the Company, its subsidiaries or holding
companies from time to time and any subsidiary of any holding company from time
to time; and “Group Company” means any company within the Group.“Key Employee”
means any director or officer of the Company or any Group Company and/or any
employee (other than administrative or clerical personnel) of the Company or any
Group Company, in each case who, at any time during the Relevant Period:
i)was employed by the Company or any Group Company; and
ii)with whom the Participant has had Material Dealings or exercised control or
had management responsibility for; and/or
iii)has had access to or has obtained Confidential Information during the
Relevant Period.
“Material Dealings”means receiving orders, instructions or enquiries from,
contracting or making preparations to contract with, making sales or presenting
to or with, tendering for business from, having responsibility with or for,
having personal knowledge of or otherwise having significant other contact.
“Prospective Client”


means any person, firm, company or other business entity who was at any time
during the Relevant Period:
(a) in negotiations with the Company or any Group Company for the provision of
insurance or reinsurance; or
(b) an insurance intermediary who may introduce such insurance or reinsurance
business to the Company or any Group Company,
and in each case with whom or which during the Relevant Period:
i)the Participant (or any person reporting to the Participant) had Material
Dealings in relation to Relevant Business; or
ii)about whom or which the Participant has had Confidential Information during
the course of Participant’s employment.
Provided that this definition shall not apply to any such person, firm, company
or other business entity which has withdrawn from or discontinued such
negotiations or discussions, having stated its intention to do so (other than
through any unlawful activity by the Participant).
“Relevant Business”means any class or classes of insurance or reinsurance
business which was underwritten in the twelve months immediately prior to the
Termination Date by the Company or any Group Company and with which the
Participant was directly or indirectly materially concerned or involved or had
personal knowledge in the course of Participant’s duties during the Relevant
Period.“Relevant Period”means (1) during employment, the twelve month period
immediately prior to the action or activity that may be in breach of clauses
2.1.1 to 2.1.4 and (2) after termination of employment, the twelve month period
immediately prior to the Termination Date.“Restricted Period”means the period
beginning on the date hereof and ending two years following the Settlemant Date.
“Termination Date”


means the date on which the Participant’s employment or engagement with the
Company terminates for any reason.

3. CLAWBACK


3.1 If at any time under the terms of this Agreement the Committee becomes aware
of any material wrongdoing, negligence or misconduct on the part of the
Participant that would have entitled the Company to terminate the Participant's
employment with or without notice for Cause, and (x) if such material
wrongdoing, negligence or misconduct occurred prior to the Settlement Date, all
Performance Units will lapse with immediate effect or (y) if such material
wrongdoing, negligence or misconduct occurred on or after the Settlement Date or
occurred prior to the Settlement Date but was not discovered until after the
Settlement
15

--------------------------------------------------------------------------------



Date, the Company will be entitled, in its absolute discretion, to recover from
the Participant up to 100% of the amount paid on the Settlement Date to the
Participant in respect of the Performance Units (which have been settled within
the 2 years prior to such determination by the Committee) to the Company within
14 days of being notified in writing by the Company of its discovery of the
material wrongdoing, negligence or misconduct.


3.2 Clause 3.1 is without prejudice to the Company's other remedies for such
wrongdoing or any other clawback policy that the Company may adopt from time to
time as required by applicable laws or the applicable listing rules of any
securities exchange.


3.3 The Committee may review any Performance Units granted to the Participant
under the terms of this Agreement, in light of:
a.there being a significant deterioration in the financial health of the
Company, the Group or the business area or team in which the Participant worked;
b.the Participant having caused harm to the reputation of the Company or the
Group;
c.the Participant having deliberately misled the Company in relation to the
financial performance of the Company, the Group or the business area or team in
which he or she worked; and/or
d.the Participant’s actions having amounted to gross misconduct, incompetence or
negligence.
Following a review, the Committee may, in its sole discretion, (x) if prior to
the Settlement Date, determine that up to 100% of any unsettled Performance
Units granted under this Agreement will lapse with immediate effect or, (y) if
on or after the Settlement Date, the Company will be entitled in its absolute
discretion to recover from the Participant up to 100% of the amount paid to the
Participant in respect of the Performance Units granted under this Agreement
(which have been settled within the 2 years prior to such determination by the
Committee).


3.4 The Participant agrees that any sums owed to the Company or any Group
Company under this Agreement including any adjustment, forfeiture or repayment
may be deducted from any sums due to the Participant from the Company or any
Group Company. For the avoidance of doubt, this is without prejudice to any
right the Company or the Group may have at any time to recover any sums from the
Participant and the Participant agrees that such sums are recoverable by the
Company or any Group Company as a debt.


3.5 In this Clause 3, “Cause” means:
a.any serious negligence or gross misconduct by the Participant in connection
with or affecting the business or affairs of the Company or any member of the
Group;
b.the Participant being convicted of any arrestable offence other than an
offence under road traffic legislation in the UK; or
c.the Participant being convicted of an offence under any statutory enactment or
regulation relating to insider dealing or market abuse.


4.  CHOICE OF LAW


4.1 Any dispute or claim (including non-contractual disputes or claims) arising
out of or in connection with this Agreement or its subject matter or formation
shall be governed by and construed in accordance with the law of England and
Wales.






16

--------------------------------------------------------------------------------



5. ARBITRATION
5.1 If at any time any dispute or question shall arise between the parties
arising out of or in connection with this Agreement or its or their validity,
construction or performance then the same shall be referred to and finally
resolved by arbitration under the London Court of International Arbitration
Rules, which Rules are deemed to be incorporated by reference into this clause.
The number of arbitrators shall be three.
The seat, or legal place, of arbitration shall be London, England.
The language to be used in the arbitral proceedings shall be English.
The governing law of the contract shall be the substantive law of England and
Wales.


Addendum for Australia, Canada, Hong Kong and Singapore. For residents of
Australia, Canada, Hong Kong or Singapore, for so long as Participant resides in
his or her respective country and is subject to the laws of such country,
Sections 9(j)(iv), 9(j)(v), 9(j)(vi), 9(j)(vii) and 9(j)(xiii) shall be deleted
and the remaining subsections in Section 9(j) shall be renumbered accordingly.


In Section 5 a new subsection (f) shall be added as follows


(f) The Participant covenants with the Company and the Group that the
Participant will not, save with the prior written consent of the Committee (in
its absolute discretion):


A. during the Restricted Period, directly or indirectly, be employed, engaged or
retained by or otherwise concerned or interested in any Competing Business. For
this purpose, the Participant is directly or indirectly employed, engaged or
retained by or concerned or interested in a Competing Business if:
(i) the Participant carries it on as principal or agent; or
(ii) the Participant is a partner, director, employee, secondee, consultant or
agent in, of or to any person who carries on the Competing Business;
(iii) the Participant has any direct or indirect financial interest (as
shareholder, creditor or otherwise) in any person who carries on the Competing
Business; and/or
(iv) the Participant is a partner, director, employee, secondee, consultant or
agent in, of or to any person who has a direct or indirect financial interest
(as shareholder, creditor or otherwise) in any person who carries on the
Competing Business,
disregarding any financial interest the Participant may have in securities which
are listed or dealt in on a recognised investment exchange if the Participant is
interested in securities which amount to less than 3% of the issued securities
of that class and which, in all circumstances, carry less than 3% of the voting
rights (if any) attaching to the issued securities of that class;


B. during the Restricted Period and whether directly or indirectly, either alone
or with or on behalf of any person, firm, company or entity and whether on his
or her own account or as principal, partner, shareholder, director, employee,
consultant or in any other capacity whatsoever, have any business dealings with
any Client or Prospective Client in relation to or for the benefit of a
Competing Business; 


C. during the Restricted Period and whether directly or indirectly, either alone
or with or on behalf of any person, firm, company or entity and whether on his
or her own account or as principal, partner, shareholder, director, employee,
consultant or in any other capacity whatsoever, canvass or solicit business or
custom from or seek to entice away any Client or Prospective Client from the
Company or any Group Company in relation to or for the benefit of a Competing
Business;


D. during the Restricted Period, directly or indirectly, solicit or endeavour to
solicit the employment or engagement of any Key Employee (whether or not such
person would thereby breach their contract of employment or engagement);


E. at any time after the Termination Date represent himself or herself as being
in any way connected with (other than as a former employee) or interested in the
business of the Company or any Group Company or use any registered names, domain
names or trading names the same as or that could reasonably be expected to be
confused with any such names used by the Company or any Group Company.


17

--------------------------------------------------------------------------------



F.  before or after the Termination Date and except in the proper performance of
his or her duties of employment for the Company or Group Company directly or
indirectly use for his or her own purposes or those of a third party or disclose
to any third party any Confidential Information. The Participant will use his or
her best endeavours to prevent any unauthorised use or disclosure of
Confidential Information. The obligations contained in this subsection F will
not apply to any disclosures required by law or to any information or documents
which after the Termination Date are in the public domain other than by way of
unauthorised disclosure.


The Participant gives the covenants above to the Company as trustee for itself
(and any company forming part of the Group).


Each restriction contained in this Section 5(f) is an entirely separate and
independent restriction, despite the fact that they may be contained in the same
phrase, and if any part is found to be unenforceable the remainder will remain
valid and enforceable.


While the restrictions in this Section 5(f) are considered by the parties to be
fair and reasonable in the circumstances, it is agreed that if any such
restriction should be held to be void or ineffective for any reason but would be
treated as valid and effective if some part of parts of the restriction were
deleted, the restriction in question will apply with such deletion as may be
necessary to make it valid and effective.


The period of any restraint on the Participant’s activities after the
Termination Date imposed pursuant to sub-section A to D of Section 5(f) shall be
reduced pro rata by any period of garden leave served by the Participant
pursuant to his or her service agreement with the Company or any Group Company.


The determination as to whether the Participant has engaged in a Competitive
Action shall be made by the Committee in its sole and absolute discretion. The
Committee has sole and absolute discretion to determine whether, notwithstanding
its determination that Participant has engaged in a Competitive Action,
recapture or forfeiture as provided herein shall not occur. The Committee’s
exercise or nonexercise of its discretion with respect to any particular event
or occurrence by or with respect to the Participant or any other recipient of
restricted stock units shall not in any way reduce or eliminate the authority of
the Committee to (i) determine that any event or occurrence by or with respect
to the Participant constitutes engaging in a Competitive Action or
(ii) determine the related Competitive Action date.


In this Agreement, the following definitions shall apply:
“Client”


means any person, firm, company or other business entity whom or which during
the Relevant Period:
(a) to whom the Company or any Group Company provided insurance or reinsurance;
or
(b) was an insurance intermediary which introduced such insurance or reinsurance
business to the Company or any Group Company,
and in each case with whom or which during the Relevant Period:
i)the Participant (or any person reporting to the Participant) had Material
Dealings in relation to Relevant Business; or
ii)about whom or which the Participant has had Confidential Information during
the course of his or her employment.
“Competitive Action”means any of the activities, individually or in the
aggregate, described in sub-sections A through F of Section 5(f).“Competing
Business”means any business which at any time is in or which intends to be in
competition with any Relevant Business.“Confidential Information”
means any and all information which is of a confidential nature or which the
Company reasonably regards as being confidential or a trade secret concerning
the business, business performance or prospective business, financial
information or arrangements, plans or internal affairs of the Company, any Group
Company or any of their respective Clients or Prospective Clients including
without prejudice to the generality of the foregoing all information, records
and materials relating to:
(1)underwriting premiums or quotes, income and receipts, claims records and
levels, renewals, policy wording and terms, reinsurance quotas, profit
commission;
(2)syndicate or other business projections and forecasts;
(3)Client lists, brokers lists and price sensitive information;
(4)technical information, reports, interpretations, forecasts, corporate and
business plans and accounts, business methods, financial details, projections
and targets;
(5)remuneration and personnel details;
(6)planned products, planned services, marketing surveys, research reports,
market share and pricing statistics, budgets, fee levels;
(7)computer passwords, the contents of any databases, tables, know how documents
or materials;
(8)commissions, commission charges, pricing policies and all information about
research and development; and
(9)the Company’s or any Group Company’s suppliers’, Clients’ or Prospective
Clients’ names, addresses (including email addresses), telephone, facsimile or
other contact numbers and contact names, the nature of their business
operations, their requirements for services supplied by the Company or any Group
Company and all confidential aspects of their relationship with the Company or
any Group Company.
“directly or indirectly”means (without prejudice to the generality of the
expression) either alone or jointly with or on behalf of any other person and
whether on his or her own account or in partnership with another or others or as
the holder of any interest in or as officer, employee or agent of or consultant
to any other person.“Group”means the Company, its subsidiaries or holding
companies from time to time and any subsidiary of any holding company from time
to time; and “Group Company” means any company within the Group.“Key Employee”
means any director or officer of the Company or any Group Company and/or any
employee (other than administrative or clerical personnel) of the Company or any
Group Company, in each case who, at any time during the Relevant Period:
i)was employed by the Company or any Group Company; and
ii)with whom the Participant has had Material Dealings or exercised control or
had management responsibility for; and/or
iii)has had access to or has obtained Confidential Information during the
Relevant Period.
“Material Dealings”means receiving orders, instructions or enquiries from,
contracting or making preparations to contract with, making sales or presenting
to or with, tendering for business from, having responsibility with or for,
having personal knowledge of or otherwise having significant other contact.
“Prospective Client”


means any person, firm, company or other business entity who was at any time
during the Relevant Period:
(a) in negotiations with the Company or any Group Company for the provision of
insurance or reinsurance; or
(b) an insurance intermediary who may introduce such insurance or reinsurance
business to the Company or any Group Company,
and in each case with whom or which during the Relevant Period:
i)the Participant (or any person reporting to the Participant) had Material
Dealings in relation to Relevant Business; or
ii)about whom or which the Participant has had Confidential Information during
the course of Participant’s employment.
Provided that this definition shall not apply to any such person, firm, company
or other business entity which has withdrawn from or discontinued such
negotiations or discussions, having stated its intention to do so (other than
through any unlawful activity by the Participant).
“Relevant Business”means any class or classes of insurance or reinsurance
business which was underwritten in the twelve months immediately prior to the
Termination Date by the Company or any Group Company and with which the
Participant was directly or indirectly materially concerned or involved or had
personal knowledge in the course of Participant’s duties during the Relevant
Period.“Relevant Period”means (1) during employment, the twelve month period
immediately prior to the action or activity that may be in breach of clauses A
to D of Section 5(f) and (2) after termination of employment, the twelve month
period immediately prior to the Termination Date.
“Termination Date”
means the date on which the Participant’s employment or engagement with the
Company terminates for any reason.







18